09-01161-smb   Doc 383-2   Filed 10/29/18 Entered 10/29/18 18:59:19   Exhibit B
                                   Pg 1 of 6




                           EXHIBIT B
09-01161-smb       Doc 383-2        Filed 10/29/18 Entered 10/29/18 18:59:19                      Exhibit B
                                            Pg 2 of 6




     EVIDENCE ACT 1905


             "court" in relation to an arbitration or reference, means the arbitrator or umpire
                 and, in relation to proceedings before a tribunal (not being one of the ordinary
                 courts of law), means the tribunal;
             "legal proceedings" includes an arbitration or reference, whether under an
                 enactment or not.
            (3) Any reference in this Part to any other enactment is a reference thereto as
     amended, and includes a reference thereto as applied, by or under any other enactment.
             (4) Nothing in this Part shall prejudice the operation of any enactment which
     provides (in whatever words) that any answer or evidence given by a person in specified
     circumstances shall not be admissible in evidence against him or some other person in any
     proceedings or class of proceedings (however described).
     In this subsection the reference to giving evidence is a reference to giving evidence in any
     manner, whether by furnishing information making discovery, producing documents or
     otherwise.
              (5) Nothing in this Part shall prejudice-
                  (a) any power of a court, in any civil proceedings, to exclude evidence (whether
                      by preventing questions from being put or otherwise) at its discretion; or
                  (b) the operation of any agreement (whenever made) between the parties to any
                      civil proceedings as to the evidence which is to be admissible (whether
                      generally or for any particular purpose) in those proceedings.
              (6) Where, by reason of any defect of speech or hearing from which he is suffering,
     a person called as a witness in any civil proceedings gives his evidence in writing or by signs,
     that evidence is to be treated for the purposes of this Act as being given orally.


                                               PART IIC
            THE TAKING OF EVIDENCE REQUIRED FOR PROCEEDINGS IN OTHER
                                  JURISDICTIONS

     Application to Supreme Court for assistance in obtaining evidence for civil
     proceedings in other court
     27P     Where an application is made to the Supreme Court (in this Part referred to as "the
     Court") for an order for evidence to be obtained in Bermuda, and the Court is satisfied-
                  (a) that the application is made in pursuance of a request issued by or on
                      behalf of a court or tribunal (hereinafter referred to as the "requesting
                      court") exercising jurisdiction similar to that of the Supreme Court in a
                      country or territory outside Bermuda; and
                  (b) that the evidence to which the application relates is to be obtained for the
                      purposes of civil proceedings which have been instituted before the
                      requesting court,




                                                   25
09-01161-smb      Doc 383-2        Filed 10/29/18 Entered 10/29/18 18:59:19                     Exhibit B
                                           Pg 3 of 6




     EVIDENCE ACT 1905


     the Court shall on being further satisfied that there is an intention that the proceedings
     should continue to trial, have the powers conferred on it by the following provisions of this
     Part.

     Power of Court to give effect to application for assistance
     27Q     (1) Subject to this section, the Court shall have power, on any such application as
     is mentioned in section 27P, by order to make such provision for obtaining evidence in
     Bermuda as may appear to the Court to be appropriate for the purpose of giving effect to
     the request in pursuance of which the application is made; and any such order may require
     a person specified therein to take such steps as the Court may consider appropriate for that
     purpose.
             (2) Without prejudice to the generality of subsection (1) but subject to this section,
     an order under this section may in particular, make provision-
                  (a) for the examination of witnesses, either orally or in writing;
                  (b) for the production of documents;
                  (c) for the inspection, photographing, preservation, custody or detention of
                      any property including any land, chattel or other corporeal property of any
                      description;
                  (d) for the taking of samples of any such property and the carrying out of any
                      experiments on or with any such property;
                  (e) for the medical examination of any person;
                  (f) without prejudice to paragraph (e), for the taking and testing of samples of
                      blood from any person.
              (3) An order under this section shall not require any particular steps to be taken
     unless they are steps which can be required to be taken by way of obtaining evidence for
     the purposes of civil proceedings in the Court (whether or not the proceedings are of the
     same description as those to which the application for the order relates); but this subsection
     shall not preclude the making of an order requiring a person to give testimony, either orally
     or in writing, otherwise than on oath where this is asked for by the requesting court.
             (4) An order under this section shall not require a person-
                  (a) to state what documents relevant to the proceedings to which the
                      application for the order relates are or have been in this possession,
                      custody or power; or
                  (b) to produce any documents other than particular documents specified in
                      the order as being documents appearing to the Court to be, or to be likely
                      to be, in his possession, custody or power.
             (5) A person who, by virtue of an order under this section, is required to attend at
     any place shall be entitled to the like conduct money and payment for expenses and loss of
     time as on attendance as a witness in civil proceedings before the Court.




                                                  26
09-01161-smb      Doc 383-2         Filed 10/29/18 Entered 10/29/18 18:59:19                      Exhibit B
                                            Pg 4 of 6




     EVIDENCE ACT 1905


     Privilege of witnesses
     27R     (1) A person shall not be compelled by virtue of an order under section 27Q to give
     any evidence which he could not be compelled to give--
                  (a) in civil proceedings in Bermuda; or
                  (b) subject to subsection (2), in civil proceedings in the country or territory in
                      which the requesting court exercises jurisdiction.
            (2) Subsection (l)(b) shall not apply unless the claim of the person in question to
     be exempt from giving the evidence is either-
                  (a) supported by a statement contained in the request (whether it is so
                      supported unconditionally or subject to conditions that are fulfilled); or
                  (b) conceded by the applicant for the order,
     and where such a claim made by any person is not supported or conceded as aforesaid he
     may, subject to the other provisions of this section, be required to give the evidence to which
     the claim relates but that evidence shall not be transmitted to the requesting court if that
     court, on the matter being referred to it, upholds the claim.
               (3) Without prejudice to subsection (1), a person shall not be compelled by virtue
     of an order under section 27Q to give any evidence if his doing so would be prejudicial to
     the security or national interests of Bermuda or any country in the Commonwealth; and a
     certificate signed by or on behalf of the Governor to the effect that it would be so prejudicial
     for that person to do so shall be conclusive evidence of that fact.
             (4) In this section references to giving evidence include references to answering
     any question and to producing any document and the reference in subsection (2) to the
     transmission of evidence given by a person shall be construed accordingly.

     Power of court to assist in obtaining evidence for criminal proceedings in overseas
     courts
     27S      (1) The provisions of sections 27P to 27R shall have effect in relation to the
     obtaining of evidence for the purposes of criminal proceedings as they have effect in relation
     to the obtaining of evidence for the purposes of civil proceedings except that no order under
     section 27Q shall make provision otherwise than for the examination of witnesses, either
     orally or in writing, or for the production of documents.
             (2) In its application by virtue of subsection (1) section 27R(l)(a) and (b) shall have
     effect as if for the words "civil proceedings" there were substituted the criminal
     proceedings".
              (3) Nothing in this section applies in the case of criminal proceedings of a political
      character.

     Power or court to assist in obtaining evidence for international proceedings
     27T      (1) The Governor may by order direct that, subject to such exceptions, adaptations
     or modifications as may be specified in the order, sections 27P to 27R shall have effect in
     relation to international proceedings of any description specified in the order.



                                                   27
09-01161-smb       Doc 383-2        Filed 10/29/18 Entered 10/29/18 18:59:19                      Exhibit B
                                            Pg 5 of 6




      EVIDENCE ACT 1905


               (2) An order under this section may direct that the provisions of the law relating
      to perjury shall have effect in relation to international proceedings to which the order
      applies as if they were proceedings before the Court.
               (3) In this section "international proceedings" means proceedings before the
      International Court of Justice or any other court, tribunal, commission, body or authority,
      whether consisting of one or more persons, which in pursuance of any international
      agreements or any resolution of the General Assembly of the United Nations, exercises any
      jurisdiction or performs any functions of a judicial nature or by way of arbitration,
      conciliation or inquiry or is appointed (whether permanently or temporarily) for the purpose
      of exercising any jurisdiction or performing ally such functions.

      Rules or Court
      27U        The power to make rules of court under section 62 of the Supreme Court Act 1905
      [title 8 item 1] shall include power to make rules of court-
                   (a) as to the manner, which shall include the parties to be heard, in which any
                       such application as is mentioned in section 27P is to be made;
                   (b) subject to this Act, as to the circumstances in which an order can be made
                       under section 27Q; and
                   (c) as to the manner in which any such reference as is mentioned in section
                       27R(2) is to be made,
      and any such rules may include such incidental, supplementary and consequential
      provisions as may be considered necessary or expedient.

      False unswom statement under this Part
      27V      (1) For the purposes of section 119 of the Criminal Code [title 8 item 31] (which
      relates to the offence of perjury) any person who gives evidence by virtue of this Part shall
      be deemed to be giving evidence in a judicial proceeding.
               (2) If any person, in giving any testimony, either orally or in writing, otherwise than
      on oath, where required to do so by an order under this Part makes a statement-
                   (a) which he knows to be false in a material particular; or
                   (b) which is false in a material particular and which he does not believe to be
                       true,
      he commits an offence.
      Punishment on conviction on indictment: imprisonment for 2 years or a a fine of $10,000
      or both such imprisonment and fine.

      Effect or subpoena
      27W     For the purposes of this Part a reference in a subpoena to attendance at a trial shall
      be construed as ifit included a reference to attendance before an examiner or commissioner
      appointed by the Court or a judge thereof in any cause or matter in that Court.




                                                    28
09-01161-smb       Doc 383-2           Filed 10/29/18 Entered 10/29/18 18:59:19                            Exhibit B
                                               Pg 6 of 6




     EVIDENCE ACT 1905


     Transitional
     27X     [omitted]

     This Part not to bind Crown
     27Y     Nothing in this Part shall be construed as enabling any court to make an order that
     is binding on the Crown or on any person in his capacity as an officer or servant of the
     Crown.

     Interpretation
     27Z    In this Part, unless the context otherwise requires-
              "civil proceedings", in relation to the requesting court, means proceedings in any
                   civil or commercial matter;
              "requesting court" has the meaning assigned in section 27P;
              "request" includes any commission, order or other process issued by or on behalf
                  of the requesting court.


                                                    PART Ill
     [this Part of the Act, as printed, incorporates the former Part XXVIII of the Criminal Code sections 32 to
     39 inclusive]
                                     EVIDENCE IN CRIMINAL CAUSES

     Proof of criminal intent
     28      A court or jury, in determining whether an accused person has committed an
     offence,-
                   (a) shall not be bound in law to infer that he intended or foresaw a result of
                       his actions by reason only of its being a natural and probable consequence
                       of those actions; but
                   (b) shall decide whether he did intend or foresee that result by reference to all
                       the evidence, drawing such inferences from the evidence as appear proper
                       in the circumstances.

     Proof by written statement
     29      (1) In any criminal proceedings, other than proceedings under the Indictable
     Offences Act 1929 [title 8 item 32], a written statement by any person shall, if such of the
     conditions mentioned in subsection (2) as are applicable are satisfied, be admissible as
     evidence to the like extent as oral evidence to the like effect by that person.
               (2) The conditions are as follows-
                   (a) the statement purports to be signed by the person who made it;
                   (b) the statement contains a declaration by that person to the effect that it is
                       true to the best of his knowledge and belief and that he made the statement



                                                       29
